NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                    2008-1559

       (Opposition Nos. 91/176,217, 91/177,038, 91/176,218, and 91/177,039)

                             CIPRIANI GROUP, INC.,

                                                   Appellant,

                                         v.

                         ORIENT-EXPRESS HOTELS INC.
                            and HOTEL CIPRIANI SrL,

                                                   Appellees.


      Marvin S. Gittes, Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., of New
York, New York, argued for appellant. With him on the brief was Timur E. Slonim. Of
counsel were Joseph M. DiCioccio, and Geri L. Haight.

       George B. Snyder, Troutman Sanders LLP, of New York, New York, argued for
appellees. Of counsel was Bennet J. Moskowitz.

Appealed from: United States Patent and Trademark Office
               Trademark Trial and Appeal Board
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                    2008-1559
       (Opposition Nos. 91/176,217, 91/177,038, 91/176,218, and 91/177,039)


                             CIPRIANI GROUP, INC.,

                                                     Appellant,

                                         v.


                         ORIENT-EXPRESS HOTELS INC.
                            and HOTEL CIPRIANI SrL,

                                                     Appellees.


                                  Judgment

ON APPEAL from the       UNITED STATES PATENT AND TRADEMARK OFFICE,
                         TRADEMARK TRIAL AND APPEAL BOARD

in CASE NO(S). 91/176,217, 91/177,038, 91/176,218, and 91/177,039

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (SCHALL, PLAGER, and MOORE, Circuit Judges.)

                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT




DATED August 11, 2009                     /s/ Jan Horbaly
                                         Jan Horbaly, Clerk